Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 2 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lombardi (20120267016) in view of Allen (20130172482) and McBride (2294415).
Regarding claims 1 and 2, Lombardi discloses the use of a polymerization reaction that is ignited or detonated to produce smoke in an obscurant composition that is used to provide smoke from military devices such as grenades and munitions with ignition wire (0090).  
Allen teaches the reaction of TMPTA monomer and an initiators such as t-butyl peroxybenzoate and methyl benzoates produce smoke (0524, 0527, 0528, 0536).
McBride teaches the addition of solid capsaicin compounds to military devices that are ignited or detonated to produce smoke such as grenades to provide a chemical irritant (pg. 1, lines 35-55).
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the monomer and initiators disclosed by Allen since Allen suggests that the reaction is capable of producing smoke and since Lombardi teaches that is known to use the polymerization reaction to produce smoke in military devices such as grenades and munitions.  It is also obvious to use the capsaicin as taught by McBride with the device of Lombardi since McBride suggests that capsaicin can be used as a chemical irritant in military devices that are ignited or detonated to produce smoke such as grenade.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 3 is rejected under 35 U.S.C. 102(a)(1) as being anticipate by McBride (2294415).
McBride teaches the addition of solid capsaicin compounds to military devices that are ignited or detonated to produce smoke such as grenades to provide a chemical irritant (pg. 1, lines 35-55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734